Citation Nr: 1740399	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-29 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disorder manifested by numbness of the fingers and upper extremities.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of mild sensory peripheral polyneuropathy of the right and left upper extremities.

2.  The evidence is against a finding that the Veteran's sensory peripheral polyneuropathy of the right and left upper extremities is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for his upper extremity neurological disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5107 (West 2014) ; 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004);  See also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for certain chronic diseases, such as an organic disease of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).




Facts and Analysis

The Veteran contends that he has a current neurological disability affecting his upper extremities that had its onset in, or is otherwise related to his period of active duty service.

It is undisputed that the Veteran has a current neurological disability of the upper extremities.  Upon VA examination in January 2016, a nerve conduction study showed current mild sensory peripheral polyneuropathy of the right and left upper extremities, that is at least as likely as not causing the Veteran's current numbness and tingling symptoms.  See the January 2016 VA examiner's report, at 2.

The Veteran reports that he initially experienced numbness in July 1982 during his time in service.  The Veteran's Service Treatment Records (STRs) show a complaint of numbness in July 1982.  See Page 24 of Service Treatment Records.   No further complaints are listed throughout the STRs.  The Veteran was discharged from service after a total of twenty-seven (27) days.  

In 2000, the Veteran sought private treatment for pain and numbness of both upper extremities.  See Page 58 of A.M.F., M.D. & Associates Progress Note.  In September 2000 the Veteran's private treatment records reflect a negative electromyogram (EMG).  See Page 56 of A.M.F., M.D. & Associates Progress Note.  In January 2004,the Veteran complained of bilateral hand numbness and was diagnosed with cervical radiculopathy however, the private treatment examiner noted a negative EMG.  See Page 34 of A.M.F., M.D. & Associates Progress Note.  In June 2006 the Veteran was diagnosed with acute lateral epicondylitis (tennis elbow) after reporting "shooting" and "stabbing" pain in the elbow.  Id at Page 28.  In August 2006, the Veteran was diagnosed with left ulnar neuropathy.  An EMG was not conducted confirming this diagnosis.  Id at 26.  In October 2006, the private treatment examiner noted, an EMG showed the Veteran suffered from left radial nerve entrapment.  At that time, it was recommended the Veteran have surgery.  See Page 25 of A.M.F., M.D. & Associates Progress Note.

In September 2015 a Peripheral Nerves Condition disability benefits questionnaire (DBQ) was completed.  The examiner noted the Veteran's peripheral nerve exam was normal.  The examiner found that the Veteran's current symptom of numbness was not related to the numbness he experienced back in July 1982 while in service. 

In the January 2016 VA examination an EMG was conducted.  The EMG showed a current mild sensory peripheral polyneuropathy of the right and left upper extremities.  The examiner discussed the comments in the July 1982 STR ruling out several disorders considered but not diagnosed at the time.  The examiner noted that in July 1982 "multiple possibilities for the Veteran's arm complaints were considered in the differential diagnosis." Ultimately all noted considerations were ruled out.  Specifically, the January 2016 VA examiner explained that a problem with an extra rib arising from the last neck vertebra (cervical rib) was ruled out with a normal cervical spine x-ray.  Raynaud's disease was considered, but doubted in service.  The examiner indicated that Raynaud's disease involves obvious skin changes of the fingers and toes in cold temperature, for which the Veteran never complained, and that numbness itself is rarely a symptom.  Finally, the examiner noted that "rule out somatic complaint" concerns a psychiatric diagnosis involving numerous physical complaints which does not fit this Veteran's pattern of complaint involving one area throughout the years.   

The January 2016 VA examiner also reconciled the results of the current VA examination with all prior treatment and diagnoses noted in the record relating to numbness of the fingers and upper extremities.  Regarding the Veteran's prior diagnosis of radial nerve entrapment in October 2006, the examiner noted "this is a new and separate condition involving one nerve in one extremity that resolved with surgery," and that "this condition was not demonstrated during active duty service."   See the January 2016 VA examiner's report, at 3.  Regarding the Veteran's left ulnar neuropathy, diagnosed in August 2006, the examiner noted "this is a new and separate condition involving one nerve in one extremity which did not persist," and that "this condition is not currently present, nor was it diagnosed or confirmed with electro diagnostic testing."  Id.  When reconciling acute lateral epicondylitis (tennis elbow), noted in June 2006, the examiner wrote "this is related to the radial nerve entrapment at the elbow confirmed by EMG on October 6, 2006," and that "[t]here is no evidence of this condition during active duty" or currently.  Id.  The examiner went on further to say "paresthesias of the upper extremities are subjective abnormal feelings the Veteran experienced, mentioned in the medical note of 12/15/2000, not confirmed objectively by EMG."  Although [cervical radiculopathy] was mentioned in the medical records in January 2004, it was never objectively confirmed by MRI of the cervical spine.  "The Veteran was noted as having a normal C-spine xray."  Id at 3-4.

The January 2016 VA examiner also considered and commented upon the Veteran's lay statements of continuity of symptomatology.  In pertinent part, the examiner noted the following:  

Although the [V]eteran's STRs show one complaint of numbness in both arms in service in 1982, no clear diagnosis was ever established nor treatment rendered.  Furthermore, there is no continuity of care shown for this condition.  Only 18 years later, in 2000, are there records showing complaints of pain, numbness, tingling in both arms.  A negative EMG was noted that year.  Also in 2004 a negative EMG/nerve conduction study was recorded as negative.  Again there is no confirmation of a chronic nerve disorder while the veteran was on active duty or soon after separation.  The lay evidence was reviewed.  There is lay evidence in the form of the veteran's own statements.  The Veteran does not have the medical training to accurately diagnose a peripheral neuropathy, or to provide a probative discussion of how the current condition might [be] related to active duty service.  In this case the objective medical evidence is significantly more pertinent to the claim.

The examiner concluded that  "one complaint of a subjective symptom of numbness during [the Veteran's] twenty-seven days in service with a normal exam & no documentation of an injury or diagnosis, plus no continuity of symptoms resulting in chronic disability after leaving service, does not present adequate and compelling evidence to establish a nexus for service connection."  Therefore, the examiner opined that it is less likely than not that the Veteran's current disorder had its onset in service.

There are no medical opinions addressing the etiology of the Veteran's current disability that are contrary to that the conclusions of the January 2016 VA examiner.  The Veteran has been afforded ample opportunity to submit additional medical evidence in response to the opinion of the January 2016 VA examiner, and he has not done so. 

In this case, although there is clear evidence of a current disability, as well as evidence of a complaint of numbness in service, the Board finds that the nexus element for service connection, has not been met.  The Board finds the January 2016 VA examiner's assessments to be highly probative.  He clearly reviewed the Veteran's prior medical history, and responded to each open medical question presented by the Board in its prior remand instructions.  His explanations were thorough and supported by a medical rationale specific to the neurologic symptoms and disorders at issue.  The examiner also took into account the Veteran's lay statements of continuity and ultimately concluded that no chronic neurological disability had its onset in service, or is otherwise related to service.  As noted above, there are no medical opinions of record to the contrary.  

Although the Veteran is competent to discuss symptoms of numbness and tingling in his arms, he has not been shown to have the training or expertise to ascribe a diagnosis to his disorder, or establish its etiology.  There is no indication that an organic disease of the nervous system manifested during the Veteran's first post-service year, and the medical evidence of record described above (i.e. service records indicating normal evaluation of the arms at the time he complained of numbness, and the January 2016 VA examiner's report and opinion) is deemed more probative that the Veteran's lay assertions of potential a relationship between his service and his current disability.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a disorder manifested by numbness of the fingers and upper extremities.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a disorder manifested by numbness of the fingers and upper extremities, to specifically include sensory peripheral polyneuropathy, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


